Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a CON of Patent No. US10514381.
Status of Claims
	Claims 127-146 are pending and under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 127 and 132-141, 143-146 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiu et al. (WO2011/057295A2, published 05/12/2011, IDS submitted 03/07/2016).
Claims 127 and 132, Chiu et al. teach functionalized chromophoric polymer dots comprising a hydrophobic core and a hydrophilic cap, and bioconjugates (abstract; FIG. 1). Chui et al. teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY) [0103]. Chui et al. teach PFBT (see Table 1). Chiu et al. teaches that Pdots may be further passivated with additives such as bovine serum albumin (BSA), which can maintain long-term colloidal stability for storage, see para. [0245] and Fig. 1.  Noted that claim 132 recites lyophilization agent comprises BSA. Chiu et al. further teach that in a typical reaction, the azido-Pdots in water containing 1% BSA, see para. [0267], which would read on the lyophilization agent is present between about 1% w/v to 50% w/v.

With regard to claim 136, Chiu et al. teach the resulting PFPV-PhB dots are about 26 nm in diameter by DLS, see para. [0308], which would read on about 30 nm.
With regard to claims 137-139, Chiu et al. teach at least some fluorescent nanoparticles in the plurality of fluorescent nanoparticles are conjugated to a biomolecule, protein, and antibody, see Figs. 1-25.
With regard to claim 140, Chiu et al. teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY) [0103].
With regard to claim 141, as stated above, Chiu et al. teach a composition comprising a composition with a lyophilized lyophilization agent; and a plurality of lyophilized fluorescent nanoparticles (i.e., Pdots), wherein lyophilized fluorescent nanoparticles of the plurality of lyophilized fluorescent nanoparticles comprise at least one condensed conjugated, semiconducting polymer; and wherein the lyophilized lyophilization agent is present between about 1% w/v and 50% w/v (i.e., 1% BSA), which would read on the composition of a kit. It is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring said composition. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest 
With regard to claim 143, Chiu et al. teach the Pdots may be passivated with additives such as bovine serum albumin (BSA), which can maintain long term colloidal stability and Figure 7D inset shows PFBT-streptavidin conjugates after 6 months, see para. [0245]. Chiu et al. teach the same Pdot (PFBT-pdot, see para. [0011] of filed specification) and BSA lyophilization agent as claimed (see claim 132), which would provide the same functional characteristics of quantum yields before and after lyophilization.
With regard to claim 144, Chiu et al. teach the narrow-band-gap TBT monomers were introduced into polyfluorene backbone, see para. [0171].
With regard to claim 145, Chiu et al. teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY), see para. [0103]. 
With regard to claim 146, Chiu et al. teach the composition is disposed in sealed container, see para. [0315].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 127-146 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US10514381B2 (‘381). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 381 recites a lyophilized composition comprising: a lyophilization agent that comprises a carbohydrate; and a plurality of fluorescent nanoparticles, wherein: each fluorescent nanoparticle in the plurality of fluorescent nanoparticles comprises at least one condensed conjugated, semiconducting polymer; and the plurality of fluorescent nanoparticles after lyophilization has a quantum yield that is greater than 80% of the quantum yield of the plurality of fluorescent nanoparticles that have not been lyophilized, wherein the lyophilization agent is present between about 1% w/v and 50% w/v. The recited lyophilized composing having fluorescent nanoparticles and lyophilization agent .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635